DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-15 in the reply filed on 2/7/2022 is acknowledged.  The traversal is on the ground(s) that there would be no search burden.  This is not found persuasive because the apparatus of claims 1 and 9 do not require any structure that allows for powder delivery, binder delivery, solidification, or de-powdering.  Thus, there is an additional search burden.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cover and inlet of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Inlet configured to” in claim 8
“Enclosure configured to” in claim 9
“One or more facilities to retain” in claim 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
There is no corresponding structure for the inlet of claim 8
The enclosure of claim 9 is seen as disclosed in the drawings as a box like structure
The facilities of claim 15 does not have a corresponding structure.  Applicant points to 628 and 728 in Figures 6 and 7, but this is an insufficient showing for what the structure is to be considered.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims not listed separately are rejected due to their dependency.
Claim 7 is seen as vague and indefinite since it is unclear whether or not “a gripper” is a required structure due to the limitation being in the passive voice.
In claim 8 the limitation “inlet configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
No inlet is shown in the drawings and nothing is expanded upon in the written description.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 9, 11, and 13 are seen as vague and indefinite since it is unclear whether or not “build plate” is a required structure due to the limitation being in the passive voice.
In claim 15 the limitation “one or more facilities to retain” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Nothing is described in the written description beyond the function, and 628 and 728 in Figures 6 and 7 only show a bump.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al (U.S. PGPub 2019/0143597; herein Huang).  Regarding claim 1, Huang teaches:
A build box (Figures 3-5, trough 113)
A build plate (platform 1112)
An enclosure comprising at least one side wall (chamber 111)
Wherein the enclosure is positioned within the build box (As seen in Figures 3-5)
Wherein the build plate is positioned within the enclosure (As seen in Figures 3-5)
Wherein the at least one side wall is configured to abut an interior surface of the build box (As seen in Figures 3-5 the side wall of chamber 111 abuts the trough 113 as claimed)
Wherein the enclosure includes one or more apertures in the at least one side wall (powder discharge openings 1111)

Regarding claim 2, Huang teaches:
Wherein the enclosure is removably received within the build box, and wherein the build plate is removably received within the enclosure (the chamber 111 is placed into trough 113, and the platform is removeable since anything can be removed whether for repair or disposal)
Regarding claim 4, Huang teaches:
Further comprising an actuator coupled to a bottom region of the build plate, and wherein the actuator is movable to raise or lower the build plate within the enclosure (lifting unit 112)
Regarding claim 6, Huang teaches:
Wherein the build box comprises one or more panels that are movable to cover at least a portion of the at least one side wall when in a first position and to expose at least some of the one or more apertures in at least a portion of the at least one side wall when in a second position (since the chamber 111 is inserted into the trough 113, the panels that make up the trough cover a portion of the side walls of 111 and the openings 1111, this is seen as a relative movement)
Regarding claim 7, Huang teaches:
Wherein the at least one side wall of the enclosure includes one or more holes or indentations configured to receive a gripper mechanism for moving the enclosure from the build box (the openings 1111 are capable of being used as claimed, the gripper is passively claimed and not a required structure)

Claims 9, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd et al (U.S. PGPub 2004/0084814; herein Boyd).  Regarding claim 9, Boyd teaches:
An enclosure configured to receive a build plate for additive manufacturing (build chamber 14 with side walls 66)
One or more apertures extending through at least one side of the enclosure (air vents 68)
At least one panel movably coupled to the enclosure (sliding disks 72a/b)
Wherein the at least one panel is configured to move between at least a first position and a second position (paragraph 0030 and as seen by the movement of 72a/b in Figures 2C to 3D and Figures 3 to 4)
Wherein in the first position, the at least one panel extends along an exterior of the enclosure and blocks the one or more apertures (As seen in Figures 2C and 3)
Wherein in the second position, the at least one panel exposes the one or more apertures (As seen in Figures 2D and 4)
Regarding claim 11, Boyd teaches:
Further comprising an actuator coupled to a bottom of the build plate (piston 52), wherein the actuator is movable to raise or lower the build plate within the enclosure (As seen in Figures 2A-D) , and wherein a bottom region of the enclosure includes an actuator aperture through which the actuator is configured to pass (As seen in Figures the piston passes through floor)


Regarding claim 12, Boyd teaches:
Wherein the at least one side of the enclosure includes a screen (the side walls 66 with air vents 68 are seen as a screen), and wherein the one or more apertures extend through the screen (as previously discussed)
Regarding claim 14, Boyd teaches:
Wherein the at least one side of the enclosure includes a bottom wall (As seen in the Figures there is a floor underneath the build volume) and a plurality of side walls (As previously discussed), and wherein each of the one or more apertures are formed by a void that extends through one of the plurality of side walls from an interior surface of the enclosure to an exterior surface of the enclosure (air vents 68 as previously discussed)

Claims 9, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moussa et al (U.S. PGPub 2009/0283119; herein Moussa).  Regarding claim 9, Moussa teaches:
An enclosure configured to receive a build plate for additive manufacturing (housing 12)
One or more apertures extending through at least one side of the enclosure (the opening that door 14 closes)
At least one panel movably coupled to the enclosure (door 14)
Wherein the at least one panel is configured to move between at least a first position and a second position (the door opens and closes)
Wherein in the first position, the at least one panel extends along an exterior of the enclosure and blocks the one or more apertures (when the door 14 is closed the opening is blocked))
Wherein in the second position, the at least one panel exposes the one or more apertures (when the door 14 is open the opening is exposed)
Regarding claim 13, Moussa teaches:
Wherein a screen forms an interior enclosure within at least a portion of the enclosure such that the interior enclosure is located between the build plate and the enclosure (cage 28)
Wherein the at least one side of the enclosure includes a window (as seen in Figures1-3 the door 14 has a window), and wherein apertures in the screen align with the window (some of the mesh of the cage 28 aligns with the window 14)
Regarding claim 15, Moussa teaches:
Wherein the at least one panel is movable between the first position and the second position via a hinge (door 14 moves via a hinge), and wherein the at least one panel includes one or more facilities to retain the at least one panel in the first configuration when engaged (since Moussa shows the door 14 shut and closed there is some form of latch or lock)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Pourcher et al (U.S. PGPub 2018/0193887; herein Pourcher).  Regarding claim 3, Huang is silent to:
Further comprising one or more seals disposed between one or more outer edges of the build plate and an interior surface of the enclosure, wherein the one or more seals are configured to form a barrier between the one or more outer edges of the build plate and the interior surface of the enclosure
In the same field of endeavor Pourcher teaches using sealing gaskets 19 to prevent powder from going below the platform (paragraph 0050).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the sealing gaskets of Pourcher in Huang, since it prevents powder from going where it does not belong.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Muller et al (U.S. PGPub 2015/0258744; herein Muller, already of record).  Regarding claim 5, Huang is silent to:
Wherein the one or more apertures includes at least one aperture having at least one of a slope or a width that changes along a length of the aperture from the interior surface of the enclosure to an exterior surface of the enclosure
In the same field of endeavor Muller teaches using tapered apertures to remove powder (paragraphs 0043 and 0126).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the tapered apertures of Muller in Huang, since the art has shown non-tapered and tapered apertures are capable of the same function, additionally shape of a known feature is obvious absent persuasive evidence to the contrary, MPEP 2144.04 IV B.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Dietrich (U.S. PGPub 2009/0255912).  Regarding claim 8, Huang is silent to:
Further comprising a cover configured to sealingly mate with the build box, wherein the cover has an inlet configured to connected to a source of liquid or gas
In the same field of endeavor Dietrich teaches a lid, inlet, and fluid source (Figure 2, cap assembly 50).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the cap assembly 50 of Dietrich since it reduces processing time, paragraph 0072.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd, in view of Pourcher.  Regarding claim 10:
Further comprising the build plate and one or more seals disposed on outer edges of the build plate, wherein the one or more seals are configured to form a barrier between the outer edges of the build plate and an interior of the enclosure
As previously discussed Boyd teaches the build plate, but does not teach the seals.  In the same field of endeavor Pourcher teaches using sealing gaskets 19 to prevent powder from going below the platform (paragraph 0050).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the sealing gaskets of Pourcher in Boyd, since it prevents powder from going where it does not belong.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743